BERZON, Circuit Judge,
concurring.
BERZON, Circuit Judge.
I concur in the memorandum disposition. There is, however, an additional reason why I would deny the habeas petition. Even if there were an actual conflict of interest, this is not a case, I believe, to which the rule of Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980), would apply. Cuyler holds that the prejudice inquiry required under Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), for ineffective assistance claims is not necessary where there was an actual conflict between the trial lawyer and her client that affected the representation at trial. 446 U.S. at 349-50, 100 S.Ct. 1708 (citing Holloway v. Arkansas, 435 U.S. 475, 487-91, 98 S.Ct. 1173, 55 L.Ed.2d 426 (1978)). The reason for this rule is that where one has a conflicted lawyer at trial, there is no sensible way to determine which decisions may *775have been influenced by that conflict, and therefore no way to assess the prejudice due to the conflict. Id.
Here, the trial lawyer was not the attorney with the conflict. And we do know precisely the impact of any conflict on the trial — the prosecution obtained and used at trial the evidence that Bergman purported to know where the body was. As Bergman has abandoned his Strickland claim, he has conceded that the introduction of that evidence, judged on Strickland standards, did not result in a sufficient degree of prejudice to call his conviction into question. This is an understandable position for Bergman to have adopted, given that his story at trial — that he had participated in the disposal of the body but not in the murder — was not inconsistent with the evidence of his knowledge of the whereabouts of the body. As I would apply a Strickland prejudice standard and find, because Bergman has abandoned the argument, no prejudice, I concur in the result for that reason as well as the reasons stated in the memorandum disposition.